 1   JOSEPH JARAMILLO (SBN 178566)                          EILEEN M. CONNOR (SBN 248856)
     jjaramillo@heraca.org                                  econnor@law.harvard.edu
 2   NATALIE LYONS (SBN 293026)                             TOBY R. MERRILL (Pro Hac Vice)
     nlyons@heraca.org                                      tmerrill@law.harvard.edu
 3
     HOUSING & ECONOMIC RIGHTS                              KYRA A. TAYLOR (Pro Hac Vice)
 4   ADVOCATES                                              ktaylor@law.harvard.edu
     1814 Franklin Street, Suite 1040                       LEGAL SERVICES CENTER OF
 5   Oakland, CA 94612                                      HARVARD LAW SCHOOL
     Tel.: (510) 271-8443                                   122 Boylston Street
 6   Fax: (510) 868-4521                                    Jamaica Plain, MA 02130
 7                                                          Tel.: (617) 390-3003
                                                            Fax: (617) 522-0715
 8

 9

10   Attorneys for Plaintiffs
11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12
     THERESA SWEET, CHENELLE                         Case No.: 19-cv-03674-WHA
13
     ARCHIBALD, DANIEL DEEGAN, SAMUEL
14   HOOD, TRESA APODACA, ALICIA DAVIS,              PLAINTIFFS’ NOTICE OF MOTION
     and JESSICA JACOBSON on behalf of               AND MOTION TO DENY OR DEFER
15   themselves and all others similarly situated,   DECISION ON DEFENDANTS’ MOTION
                                                     FOR SUMMARY JUDGMENT UNDER
16                   Plaintiffs,                     RULE 56(D)
17
            v.
18                                                   Date: February 13, 2020
     ELISABETH DEVOS, in her official                Time: 8:00 a.m.
19   capacity as Secretary of the United States      Place: Courtroom 12, 19th Floor
     Department of Education,                        Honorable William H. Alsup
20

21   And

22   THE UNITED STATES DEPARTMENT OF
     EDUCATION,
23
                     Defendants.
24

25

26
27

28
     PLAINTIFFS’ MOTION UNDER                                        Case No: 19-cv-03674-WHA
     RULE 56(D)
 1                               NOTICE OF MOTION AND MOTION
 2
            PLEASE TAKE NOTICE THAT on February 13, 2020, before the Honorable William
 3
     H. Alsup, Plaintiffs will and hereby do move the Court pursuant to Rule 56(d) of the Federal Rules
 4

 5   of Civil Procedure to deny Defendants’ Motion for Summary Judgment, ECF 63, or grant a

 6   continuance on the hearing of that motion until Defendants have lodged a complete and properly

 7   certified Administrative Record. Plaintiffs’ motion is based on this submission, a simultaneously
 8
     filed motion requesting that the Defendant complete the Administrative Record in the case, the
 9
     exhibits and declarations filed in both motions, the parties’ summary judgment filings in this
10
     action, and any other evidence or argument the Court receives before this Motion is decided.
11

12

13                                          RELIEF SOUGHT

14          As an alternative basis to the reasons set forth in their Memorandum in Opposition to

15   Summary Judgment, Plaintiffs request that the Court deny Defendants’ Motion for Summary
16   Judgment because they are unable to present facts essential to justify their Opposition on the basis
17
     of the record submitted by Defendants. Alternatively, Plaintiffs request that the Court grant a
18
     continuance on hearing that motion until Defendants have submitted a complete and properly
19
     certified Administrative Record.
20

21

22

23

24

25

26
27

28

     PLAINTIFFS’ MOTION UNDER                          i                  Case No: 19-cv-03674-WHA
     RULE 56(D)
 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          I.      INTRODUCTION
 3          Defendants support their Motion for Summary Judgment, ECF 63 (Defs’ Mem.), with an

 4   administrative record that is 585 pages and consists of three declarations by Department employees

 5   all dated November 14, 2019, with a total of 27 exhibits attached. The majority of exhibits to the

 6   declarations—515 pages—are publicly available documents. ECF 56. The Department did not

 7   include a privilege log despite the Court’s order directing it to do so, see Order re. Case

 8   Management Conference (Oct. 2, 2019), ECF 43.

 9          The record, which was certified as containing “true copies of the administrative record for

10   the absence of final agency action by the Department with respect to pending borrower defense

11   claims,” ECF 56-1, omits relevant information showing a genuine issue of material fact that is not

12   otherwise before the Court, and to which Plaintiffs do not have access.

13          For example, Defendants explain their failure to resolve borrower defense claims of the

14   Plaintiffs and members of the class (Students) in part by claiming that they inherited from a prior

15   administration’s approach was “arbitrary and haphazard,” Defs’ Mem. at 2, but have omitted

16   specific documents from the record that would contradict this claim. The Department claims that

17   difficulty in implementing a new regulation caused its delay, Defs’ Mem. at 10, 19-20, but offers

18   nothing to show what the Department was doing prior to the new regulation going into effect on

19   October 16, 2018. It put forth a report of the Department’s Office of Inspector General that

20   acknowledges an order or directive that was issued internally at the Department to cease processing

21   borrower defense claims, but withholds documents showing the order itself. This is despite the fact

22   that the Court has already recognized that Plaintiffs have made an initial showing of a “uniform

23   policy of inaction,” Order on Class Certification (Oct. 30, 2019), ECF 46.

24          But, there is a basis to believe that evidence exists showing that (1) the Department enacted

25   a policy of inaction for reasons other than those asserted in Defendants’ Summary Judgment

26   Motion, (2) the implementation of the 2016 Regulations did not impact how the Department treated
27   Students’ Borrower Defense applications, (3) the Department has not been engaged in any

28   adjudication on the merits of any Borrower Defense applications; and 4) the Department
     PLAINTIFFS’ MOTION UNDER                                             Case No: 19-cv-03674-WHA
     RULE 56(D)                                       1
 1   established a clear process to decide Borrower Defenses before 2017—including determining

 2   relief—and from 2017 on, the Department chose to wind it down and stop using it. See Declaration

 3   of Kyra Taylor (Taylor Decl.), attached hereto. Indeed, that evidence is implicitly referenced by

 4   the litigation affidavits improperly lodged in the record. It is explicitly referenced by Department

 5   statements, publications, and other publicly available materials.

 6            Defendants produced a record that attempted to force a finger on the scales of justice; they

 7   included only documents favoring their position. Plaintiffs cannot fully rebut Defendants’ Motion

 8   for Summary Judgment until the Record is balanced and complete. 1 The Court should deny

 9   Defendants’ motion for Summary Judgement, or in the alternative, should hold judgment on the

10   motion in abeyance until the complete Administrative Record and any other relevant

11   supplementary documents are before it.

12       I.      Facts and Procedural Background2

13            On November 14, 2019, Defendants filed its Answer, ECF 55, a certified administrative
14   record (AR) consisting, in its entirety, of 585 pages, ECF 56.3 The AR consists of litigation
15   declarations by Department employees Diane Auer Jones, Ian Foss, and Colleen Nevins—all dated
16   November 14, 2019—with a total of 27 exhibits attached therein. The AR as lodged omitted
17   numerous documents—including a 2017 Borrower Defense Unit protocol—which the Department
18   acknowledged in its Answer to the Complaint. The AR also omitted any Department analysis of
19   each states’ state laws—something BDU Director Colleen Nevin attested governed borrower
20

21
     1
       Plaintiffs respectfully aver that the Court should deny the Defendants’ Motion on the
22   alternative grounds set forth in their Opposition, and do not intend to waive or contradict those
     grounds by bringing the instant Motion.
23   2
       A complete statement of facts was provided in Plaintiffs’ Opposition and Cross Motion for
24   Summary Judgment. Those facts are incorporated herein.
     3
       In the Parties’ Joint Case Management Statement, ECF 36 (Sept. 19, 2019), “parties agree[d]
25   that this APA case should be decided on the administrative record[.]” Id. at 7. Plaintiffs asserted
26   they “reserved the right to move to complete or supplement the administrative record” and were
     “amenable to informally conferring” about the contents of the record. Id. at 7 Defendants stated
27   they “would oppose any attempt to complete or supplement the administrative record.” Id.
     Parties did not discuss the record before it was lodged.
28
     PLAINTIFFS’ MOTION UNDER                                              Case No: 19-cv-03674-WHA
     RULE 56(D)                                         2
 1   defense eligibility for loans issued prior to July 1, 2017 (under the 1994 Regulations), AR 346 ¶

 2   41—or eligibility memoranda used to determine whether a borrower had established a claim, AR

 3   507 (IG Memo). Although the Court ordered the Department to produce a privilege log with its

 4   AR, the Department produced none.4

 5          Plaintiffs’ Counsel emailed Defendants’ Counsel on November 15, 2019 to ask if they

 6   intended to file a privilege log. Counsel responded they would not and stated, “No documents have

 7   been excluded on the basis of privilege.” They explained how this could be possible—given that

 8   the record was supposed to account for agency action causing an absence of decisionmaking for

 9   over 225,000 Borrower Defense applications—by stating,

10                  “The absence of final agency action that Plaintiffs’ challenge was
                    not the result of any relevant agency decisionmaker’s direct or
11                  indirect consideration of any privileged items. Given that Plaintiffs’
                    claim arises under APA section 706(1), there is no final agency
12
                    decision at issue and thus no official statement of the agency’s
13                  justifications by which to define the record. As a result, the record
                    consists of evidence demonstrating the reasonableness of the
14                  agency’s challenged delay.
15                  We do not read the court’s order to require us to file a privilege log
                    per se, but instead to log any privileged documents that were
16
                    considered      directly    or    indirectly    by    any     relevant
17                  decisionmakers. Because no such documents exist, Defendants will
                    not be filing a privilege log.” Taylor Decl. ¶ 11.
18
     The Defendant produced no additional documents.
19

20          II.     ARGUMENT

21          A.      Legal Standard

22          Under Rule 56(d) (formerly 56(f)), “If a nonmovant shows by affidavit or declaration that,

23   for specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

24   defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

25   take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. Proc. 56(d). Generally, “a

26   denial of a Rule 56(f) application is disfavored where the party opposing summary judgment

27
     4
      Plaintiffs have simultaneously filed a Motion Regarding the Record contesting its completeness
28   and requesting supplementation.
     PLAINTIFFS’ MOTION UNDER                                         Case No: 19-cv-03674-WHA
     RULE 56(D)                                      3
 1   makes a timely application which specifically identifies relevant information, and where there is

 2   some basis for believing that the information sought actually exists.” Church of Scientology of San

 3   Francisco v. I.R.S., 991 F.2d 560, 562 (9th Cir. 1993), vac. on other grounds (discussing

 4   substantively identical Rule prior to renumbering).

 5          In making a Rule 56(d) motion, the party opposing summary judgment “must make clear

 6   what information is sought and how it would preclude summary judgment.” Margolis v. Ryan, 140

 7   F.3d 850, 853 (9th Cir. 1998) (citing Garrett v. City and County of San Francisco, 818 F.2d 1515,

 8   1518 (9th Cir. 1987)). When the records identified in the Rule 56(d) motion are solely in the

 9   possession of a government agency, it is proper for courts to hold summary judgment in abeyance

10   until the agency produces the documents at issue. Costlow v. United States, 552 F.2d 560, 564 (3d

11   Cir. 1977) (“where the facts are in possession of the moving party a continuance of a motion for

12   summary judgment for purposes of discovery should be granted almost as a matter of course”)

13   Schaffer v. Kissinger, 505 F.2d 389, 391 (D.C. Cir. 1974). And, where a party establishes that

14   discovery or record supplementation will “establish[ ] that the government . . . . acted . . . . in

15   violation of the APA,” courts grant a non-moving party’s Rule 56(d) (previously Rule 56(f))

16   motion. See United States v. One 1985 Mercedes, 917 F.2d 415, 424 (9th Cir. 1990) (affirming the

17   district court’s denial of the plaintiffs’ Rule 56(f) motion but implying it could be proper if

18   plaintiffs demonstrated it could show the government violated the APA); Pinnacle Armor, Inc. v.

19   United States, No. 1:07-CV-01655 LJO DLB, 2012 WL 5307666, at *17 (E.D. Cal. Oct. 26, 2012)

20   (granting a “brief deferral” in response to Plaintiffs’ Rule 56(d) motion “to permit a closer

21   examination of whether the record should be supplemented”); see also Snoqualmie Valley

22   Preservatio All. v. United States Army Corps of Engineers, No. C10-1108-JCC, 2010 WL

23   11565194, at *3–4 (W.D. Wash. Oct. 19, 2010) (granting Defendant’s Rule 56(f) extension

24   because Defendant had not had time to “adequately obtain, file, and review the administrative

25   record” by its deadline to respond to Plaintiffs’ motion).

26
27

28
     PLAINTIFFS’ MOTION UNDER                                            Case No: 19-cv-03674-WHA
     RULE 56(D)                                        4
 1         B.        Summary Judgment Must Be Denied Because Defendants Have Shielded Documents
 2                   that Show a Genuine Issue of Material Fact Precluding Summary Judgment

 3          Numerous documents that should have been lodged within the certified record here were

 4   improperly withheld. The Department cultivated a record which only favored its own position and

 5   only included documents that “demonstrate the reasonableness of the agency’s challenged delay.”

 6   Taylor Decl. ¶ 11. But, “[t]he whole administrative record, […] is not necessarily those documents

 7   that the agency has compiled and submitted as ‘the’ administrative record. The ‘whole’

 8   administrative record, […] consists of all documents and materials directly or indirectly considered

 9   by agency decision-makers and includes evidence contrary to the agency's position.” Thompson v.

10   U.S. Dep't of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (internal citations omitted). The

11   Department’s one-sided record, without more, suggests that the Department has evidence that puts

12   material facts at issue, especially considering that given that the sheer change of course in the

13   Department’s volume of decisionmaking “evidences the uniform policy of inaction,” Class Cert.

14   Order, ECF 46 at 8, regarding the mandatory decisions the Department has not contested it must

15   make. The Court could—and should—deny Defendants’ Motion for Summary Judgment on that

16   ground alone.

17          But, should the Court still consider ruling on the merits of Defendants’ Summary Judgment

18   Motion (instead of denying it), the Court should hold the ruling in abeyance and order that the

19   Department supplement the record with the following documents which exist and raise issues of

20   material fact. Plaintiffs assert that the following information categories would resolve the

21   following material issues of fact that exist due to holes within the Administrative Record:

22          Material Issue 1: Whether the Department of Education (Department) implemented a
23   policy of inaction and a prohibition on issuing final adjudications on borrower defense claims.

24   Taylor Decl. ¶ 12.5

25

26
     5
27     The complete explanation as to the importance of each information category and the basis for
     believing documents exist as to each is provided in the Taylor Declaration at the paragraphs
28   cited.
     PLAINTIFFS’ MOTION UNDER                                           Case No: 19-cv-03674-WHA
     RULE 56(D)                                       5
 1          Information Categories:
 2          1(A): Communications from the Office of the Secretary, Office of the Under Secretary
 3   and/or the “Review Panel” to the Borrower Defense Unit (BDU) that instruct or otherwise convey

 4   to BDU to stop adjudicating borrower defense applications. Taylor Decl. ¶ 12(a-g).

 5          1(B): Documents showing the corrective action plan(s) or other correspondence between
 6   the Department and the Office of Inspector General relating to the recommendations of the

 7   Inspector General to resume processing borrower defense claims, determine whether additional

 8   claims categories were warranted, and the need to establish timeframes for resolving claims and

 9   controls to ensure timeframes are met. Taylor Decl. ¶ 12(h-j).

10          Material Issue 2: Whether, prior to February 2017, the Department had protocols and
11   procedures to resolve borrower defenses and issue final decisions. Taylor Decl. ¶ 13.

12          Information Categories:
13          2(A): Documents pertaining to the creation, membership, scope of duties, and output of
14   the “Borrower Defense Review Panel.” Taylor Decl. ¶ 13(a-e).

15          2(B): All memoranda setting forth eligibility and relief criteria for borrower defense claims
16   under the 1994 regulation. Taylor Decl. ¶ 13(f-k).

17          2(C): All memoranda setting forth criteria to deny or grant claims and claim review
18   protocols developed by the BDU since February 2017. Taylor Decl. ¶ 13(l-s).

19          2(D): Documents identifying the need to increase staffing at the BDU, making
20   recommendations about the need to increase staffing at the BDU, or indicating the optimal size of

21   staffing and other resources at the BDU sufficient to resolve borrower defense claims. Taylor Decl.

22   ¶ 13(t-w).

23          Material Issue 3: Whether the 2016 Regulations impacted how the Department treats the
24   borrower defense claims of students at all (i.e. changing the protocols applied to reviewing

25   applications or changing how students could demonstrate eligibility) and, if so, which students.

26   Taylor Decl. ¶ 14.
27

28
     PLAINTIFFS’ MOTION UNDER                                             Case No: 19-cv-03674-WHA
     RULE 56(D)                                       6
 1          Information Categories:
 2          3(A): Documents sufficient to show how many “Step 1” eligibility determinations (positive
 3   or negative) the Department made on borrower defense claims between January 2017 and October

 4   16, 2018 (excluding the Calvillo Manriquez class) and what schools and programs were involved.

 5   Taylor Decl. ¶ 14(a-c).

 6           3(B): Documents sufficient to show how many and which class members borrowed federal
 7   student loans pursuant to a promissory note that incorporated a state-law standard for borrower

 8   defense. Taylor Decl. ¶ 14(d-g).

 9          Each of these issues of material fact could determine this Court’s analysis of the TRAC

10   factors relying on the agency’s conduct; (1) “the time agencies take to make decisions,” or the

11   “rule of reason,” (4) whether expedited action will effect “agency activities of a higher or

12   competing priority,” and (6) whether agency “impropriety [is] lurking behind agency lassitude.”

13   See In re Pesticide Action Network N. Am., 798 F.3d 809, 813 (9th Cir. 2015). The Court should

14   either deny the Defendants’ Motion for Summary Judgment or defer judgment until a complete

15   Administrative Record is before it.

16          III.    CONCLUSION
17          The Court should deny Defendants’ Motion for Summary Judgment because material

18   issues of fact exist as to whether the Defendant was acting reasonably. Alternatively, the Court

19   should defer ruling on Defendants’ Motion for Summary Judgment until a complete

20   Administrative Record and necessary supplementary materials are before it.

21

22
                                                    Respectfully submitted,
23

24                                                   /s/ Kyra Taylor

25                                                   Eileen M. Connor (SBN 248856)
                                                     Toby R. Merrill (Pro Hac Vice)
26                                                   Kyra A. Taylor (Pro Hac Vice)
27
                                                     LEGAL SERVICES CENTER OF
28                                                   HARVARD LAW SCHOOL
     PLAINTIFFS’ MOTION UNDER                                          Case No: 19-cv-03674-WHA
     RULE 56(D)                                      7
 1   122 Boylston Street
     Jamaica Plain, MA 02130
 2   Tel.: (617) 390-3003
     Fax: (617) 522-0715
 3

 4   Joe Jaramillo (SBN 178566)
     Natalie Lyons (SBN 293026)
 5   HOUSING & ECONOMIC RIGHTS
     ADVOCATES
 6   1814 Franklin Street, Suite 1040
     Oakland, CA 94612
 7
     Tel: (510) 271-8443
 8   Fax: (510) 280-2448

 9   Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     8
 1
                                   CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on December 23, 2019, I electronically filed the foregoing
     document with the Clerk of Court, using the CM/ECF system, which will send notification of
 4
     such filing to the counsel of record in this matter who are registered on the CM/ECF system.
 5
     Executed on December 23, 2019, in Alexandria, Virginia.
 6

 7                                                  /s/ Kyra Taylor
 8                                                  Kyra Taylor

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   9
